Citation Nr: 1425016	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 12, 1999 for the award of service connection for residuals of a shrapnel wound to the left eyelid.

2.  Entitlement to a compensable rating for residuals of a shrapnel wound to the left eyelid.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.

4.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound to the chest.

5.   Whether new and material evidence has been received to reopen a claim for service connection for defective vision, to include as secondary to service-connected residuals of shrapnel wound to the left eyelid.

6.  Whether new and material evidence had been received to reopen a claim for service connection for a right hand condition, to include as due to as a residuals of a shell fragment wound or peripheral neuropathy associated with herbicide exposure.

7.  Entitlement to service connection for residuals of a shrapnel fragment wound to the left thigh.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1964 to June 1968.  He has been awarded the Purple Heart Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for defective vision.  In addition, the Veteran's claim for an increased rating for residuals of shrapnel wound to the left eyelid was denied.

The Veteran also appeals from a June 2008 rating decision which, in pertinent part, granted the Veteran's claims for service connection for bilateral plantar fasciitis and residuals of a shell fragment wound to the chest; initial ratings were assigned for each disability.  The Veteran's claim for an earlier effective date for the award of service connection for residuals of a shell fragment wound to the left eyelid as well as a claim for service connection for residuals of shrapnel wound to the bilateral thigh were also denied.  Finally, the Veteran's request to reopen a claim for service connection for a right hand condition was denied.

The Board notes that in a December 2011 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ) granted service connection for scar residuals of a shell fragment wound to the right thigh.  As the December 2011 decision represents a full grant of the benefits sought with respect to the claim for service connection for residuals of a shrapnel wound to the right thigh, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals an April 2014 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through November 2013; such records were considered in the December 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  In addition, the documents contained in VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for left leg paralysis was raised by the Veteran in January 2014 but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of whether new and material evidence has been received to reopen a claim for service connection for a right hand condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2014 statement, prior to the promulgation of a decision in the appeals, the Veteran indicated that he withdrawing the issues of entitlement to an earlier effective date for the award of service connection for residuals of a shell fragment wound to the left eyelid and the claims for a higher rating for residuals of a shrapnel wound to the left eyelid, bilateral plantar fasciitis and residuals of a shrapnel wound to the chest as well as a petition to reopen a claim for service connection for defective vision.

2.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

3.  The Veteran does not have a current disability of the left thigh, to include residuals of a shrapnel wound or retained foreign bodies.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to effective date earlier than July 12, 1999 for the award of service connection for residuals of a shrapnel wound to the left eyelid.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to compensable rating for residuals of a shrapnel wound to the left eyelid.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.  38 U.S.C.A.                § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria are met for withdrawal of an appeal as to the issue of entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound to the chest.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria are met for withdrawal of an appeal as to the request to reopen a claim for service connection for defective vision, to include as secondary to service-connected residuals of a shrapnel wound to the left eyelid.  38 U.S.C.A.                    § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for service connection for residuals of a shrapnel wound to the left thigh have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.


In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2008 letter, sent prior to the initial June 2008 rating decision, provided such notice with regard to the claim for service connection for a scrap metal wound to the thighs.  This letter also informed him of the evidence and information necessary to substantiate his service connection claim.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records and Social Security Administration (SSA) records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 



II.  Claim Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.   

In the present case, the Veteran withdrew the appeals regarding the issues of entitlement to an earlier effective date for the award of service connection for residuals of a shell fragment wound to the left eyelid and the claims for a higher rating for residuals of a shrapnel wound to the left eyelid, bilateral plantar fasciitis and residuals of a shrapnel wound to the chest as well as a petition to reopen a claim for service connection for defective vision in a March 2014 statement.  Hence, with respect to such issues, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.   Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 

III.  Service Connection

A.  Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  In a recent decision, the United States Court of Appeals for the Federal Circuit (the Federal Circuit) determined that such an alternative method can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

B.  Residuals of a Shrapnel Wound to the Left Thigh

The Veteran contends that he currently suffers from residuals of a shrapnel wound to his left thigh, namely retained foreign objects, that was the result of being wounded by a landmine explosion in Vietnam.  In an August 2007 claim, the Veteran wrote that he had removed 45 pieces of scrap metal from his body in the past two years but did not indicate from where this metal had been removed.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Service treatment records document that the Veteran was wounded from a landmine explosion in November 1965 and that he sustained shrapnel wounds to the anterior left tibia.  The wounds were debrided in the field and he was air-evacuated to a United States Naval Hospital, were the wounds were noted to heal slowly and to have required secondary closure in June 1966.  An April 1966 discharge summary indicates that the Veteran had sustained a compound fracture to his left tibia and that the wounds were located on the anterolateral aspect of the proximal leg.  A December 1967 Medical Board report found neuropathy in the left lower extremity.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to the left thigh.

However, the Board notes that in cases where a veteran engaged in combat, such as here, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Applying the Federal Circuit decision in Reeves to this case, the Veteran's assertions based on his combat service establish service incurrence of a shrapnel wound to the left thigh, despite the absence of document of such wounds in the service treatment records.  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service injury or event.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The post-service treatment records are negative for complaints, treatments or diagnoses related to the left thigh, to include any retained foreign bodies.  VA X-rays of the left leg conducted in October 1968, December 1974, March 1980 and December 1980 were negative for any residuals of a shrapnel wound to the left thigh, to include any retained foreign bodies.  A November 1983 VA X-ray of the left leg found numerous metallic foreign bodies in the soft tissues just above the mid-portion of the left leg; there is no indication that such retained foreign bodies were located in the left thigh.  In June 1996, the Veteran had a foreign body removed from his lower left leg.  A private examination conducted in August 1996 found multiple small fragments of shrapnel scattered throughout the soft tissues of the upper and mid-portions of the left lower leg.  A November 1997 private X-ray found metallic fragments in the left lower leg.  A December 2007 VA X-ray of the left femur revealed shrapnel fragments in the left proximal calf only.  An August 2011 VA scar examination report found that there were no scars over the Veteran's left thigh while an April 2013 VA scars examination report found that there were scars on the Veteran's left anterior lower leg only.

The medical evidence of record simply does not corroborate the Veteran's assertions as to experiencing residuals of a shrapnel wound to the left thigh, to include retained foreign bodies, as he asserts in connection with this claim-and there is otherwise no competent, persuasive evidence that he has, or at any time pertinent to this appeal has had, such a disability.  

Here, the Veteran filed the instant claim for service connection in August 2007.  As such, no evidence supports a finding of residuals of a shrapnel fragment wound to the left thigh at any time frame pertinent to this appeal.  Thus, there is no competent evidence to support a finding that the Veteran has, or at any time pertinent to this claim has had, residuals of a shrapnel fragment wound to the left thigh and neither the Veteran nor his representative has presented or identified any such evidence or opinion.

Thus, without a medical evidence of a current disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence indicates no more than the Veteran's own, unsubstantiated reports of residuals of a shell fragment wound to the left thigh.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the matter of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose residuals of a shrapnel fragment wound, to include retained foreign bodies, to render a diagnosis as to such a current disability or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

For all the foregoing reasons, the Board finds that service connection for residuals of a shrapnel fragment wound to the left thigh is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an effective date earlier than July 12, 1999 for the award of service connection for residuals of a shrapnel wound to the left eyelid is dismissed.

Entitlement to a compensable rating for residuals of a shrapnel wound to the left eyelid is dismissed.

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis is dismissed.

Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound to the chest is dismissed.

Petition to reopen a claim for service connection for defective vision, to include as secondary to service-connected residuals of a shrapnel wound to the left eyelid, is dismissed.

Service connection for residuals of a shrapnel wound to the left thigh is denied.


REMAND

With regard to the Veteran's request to reopen a claim for service connection for a right hand condition, the Board notes that the Veteran has not been provided proper notice.  Specifically, the March 2008 letter referred to a July 1997 rating decision which had denied the Veteran's claim for service connection for scrap metal wounds of the hands.  However, the Veteran's claim for service connection had been subsequently denied on two occasions, including most recently in a May 2005 rating decision, which had denied his petition to reopen a claim for service connection for a bilateral hand condition including disability due to shell fragment wounds and any peripheral neuropathy due to herbicide exposure.  Moreover, the reason given for the last final denial in the March 2008 letter is incorrect.  Finally, there is no indication that corrective notice has been provided to the Veteran.

Such notice under the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), with regard to his request to reopen a claim for service connection for a right hand condition.

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the last final decision denying his claim for service connection for a right hand condition and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A copy of this notice letter should be placed into the claims file.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


